Citation Nr: 1442298	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  12-04 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for erectile disorder due to a transurethral resection of the prostate performed by VA on May 1, 2009.

2.  Entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for major depressive disorder to include as secondary to erectile disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

B.E. Turner, II


INTRODUCTION

The Veteran served on active duty from October 1977 to June 1980.  The Veteran passed away in September 2012 during the period on appeal.  The appellant is his widow and has been substituted for the Veteran.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran was admitted to the Houston VA Medical Center Emergency Department April 21, 2009 and a transurethral resection of the prostate was scheduled for May 1, 2009.  The medical summary indicates that informed consent for that procedure as well as blood products was obtained at 0920 on May 1, 2009. However, the actual signed consent form is not part of the record before the Board.  This evidence is pertinent to the issues on appeal.



Accordingly, the case is REMANDED for the following action:

1.  Request from the Houston VA Medical Center the pre-operative informed consent form(s) signed by the Veteran in connection with a procedure on May 1, 2009 and any attached documents.  See 38 C.F.R. § 17.32.  Any other outstanding medical records relating to the procedure should be obtained as well.  

2.  All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that is reasonably certain they do not exist or further efforts to obtain them would be futile, notify the appellant in accordance with 38 C.F.R. § 3.159(e).  

3.  Then readjudicate the appellant's claim.  If the claim remains denied, the appellant should be provided with a Supplemental Statement of the Case (SSOC) and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.   








The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



